ORDER
This case came before the Supreme Court on September 16, 1997, pursuant to an order directing the parties to show cause why the issues raised by this appeal should not be summarily decided. The defendant, Thomas J. Rogers, has appealed from a Family Court decision pending entry of final judgment that granted both the complaint of the plaintiff, Maureen E. Rogers, and the defendant’s counterclaim for an absolute divorce. In the decision, the Family Court judge awarded the plaintiff-wife a 60 percent share of the marital assets and awarded the defendant-husband a 40 percent share.
After hearing the arguments of counsel for the parties and reviewing their memoranda, this Court concludes that cause has not been shown, and the case will be decided at this time.
The plaintiff and defendant had been married for thirty-three years at the time the divorce was granted in July of 1995, at which time the parties’ children were no longer minors. The Family Court judge allowed both plaintiff and defendant to waive alimony permanently.
The Family Court judge determined that the total value of the marital assets, including the marital residence, defendant s auto, a bank account, and the parties’ pensions, was $282,285, and he awarded plaintiff 60 percent, or $164,503, and defendant 40 percent of the assets.
This Court has held that the equitable distribution of marital assets is within the discretion of the Family Court judge. Thompson v. Thompson, 642 A.2d 1160, 1162 (R.I.1994). Moreover, this Court will not undertake a de novo review of the Family Court judge’s findings and conclusions of fact. Id.; Moran v. Moran, 612 A.2d 26, 33-34 (R.I.1992). “If the trial [judge] did not overlook or misconceive material evidence, and he [or she] considered all the requisite statutory elements, this court will not disturb the trial court’s findings.” Thompson, 642 A.2d at 1162, citing Cok v. Cok, 479 A.2d 1184, 1189 (R.I.1984).
On the basis of the entire record before us, and on the basis of the totality of the evidence presented, we are of the opinion that the Family Court judge neither overlooked nor misconceived material evidence and that he considered all of the statutory factors. We conclude that the distribution of marital assets in this case was within the discretion of the trial justice, and consequently, we shall not disturb that apportionment.
Therefore, we deny and dismiss this appeal and return the papers in the case to the Family Court.